Title: To Thomas Jefferson from Chastellux, 2 June 1785
From: Chastellux, François Jean de Beauvoir, Chevalier de
To: Jefferson, Thomas



à Marly le 2 juin 1785

J’ai recu, Monsieur, avec la plus vive reconnoissance le precieux present que vous m’avés envoyé, et malgré la cruelle situation où je me suis trouvé alors, gardant une de mes amies les plus intimes, qui etoit attaquée d’une fievre continue avec redoublemens, j’ai eu la satisfaction de lire la plus grande partie de votre ouvrage. Tous les motifs se trouvent réunis pour rendre cette lecture bien interressante pour moi. Mon attachement pour l’auteur, celui que je conserverai toujours pour le pais qu’il a décrit et la quantité de connoissances piquantes et utiles qui résultent de ses observations; j’ajouterai encore la plaisir que j’ai eu à me rappeller nos entretiens de Monticello. Tout concourt, Monsieur, à donner le plus grand prix à mes yeux, à un ouvrage qui en aura pour tous ceux qui le liront. Je regrette seulement que vous en ayes limité le nombre, en ne voulant pas rendre vos observations publiques. J’espere du moins que vous ne trouverés pas mauvais que j’en donne quelques extraits au journal de physique. Je me propose pendant que je ferai mes inspections d’employer mes heures de loisir à faire ces extraits, et je vous prie, instament, Monsieur, de me donner votre agrément pour cela.
Deux jours après avoir recu l’exemplaire que vous avés eu la bonté de m’adresser, on m’a apporté de Paris un paquet à l’adresse de M. de Buffon qui avoit eté remis chés moi. Comme j’ai crû reconnoitre la forme du paquet et l’écriture de l’adresse, j’ai imaginé, Monsieur, que c’etoit un exemplaire de votre ouvrage que vous me chargiés de lui faire passer. Comme il est parti pour Montbar, je me propose d’envoyer ce paquet à Mr. d’Aubenton pour qu’il le lui fasse parvenir par la première occasion. J’ai lû l’article où vous avés combattu notre grand naturaliste: certainement, il ne pourra s’éttonner que votre opinion soit differente de la sienne et il aprouvera egalement et les raisons dont vous vous appuyés et la maniere honnete et philosophique dont vous les avancés. J’avois lu dans les noticias americanas l’article dont vous avés fait mention et je ne vous dissimule pas qu’il m’avoit frappé. L’auteur ajoute une chose qui m’avoit fait encore plus d’impression, c’est que les métiss  venant d’une négresse et d’un espagnol, ont plus de force et d’industrie que ceux qui naissent d’une indienne et d’un espagnol. Mr. Robertson dans son histoire de l’amerique paroit avoir suivi l’opinion de M. de Buffon et de M. d’Ulloa. Quant à moi, sans prétendre decider la question, je me contenterois d’affirmer que dans l’état de civilisation et de societé, les differences que le climat ou le sol peuvent apporter dans les espèces sont si legeres rélativement aux causes morales qu’on peut les regarder comme des infiniments petits et les negliger absolument. Le cœteris paribus ne se trouve que parmi les brutes. Tandis que les nuances données par la nature restent les mêmes, les causes morales vont toujours croissant de sorte qu’il y a un terme et les premieres sont presque réduites à zero. Je ne doute pas que l’amerique n’ait dejà produit et ne produise en tout genre plus de grands hommes, proportion gardée, que les autres parties du monde et cependant les observations physiques pourront encore etre justes. Mais c’est un objet dont il me sera bien plus agréable de m’entretenir avec vous de vive voix que par écrit. J’ai bien peu joui, Monsieur, de votre sejour à Paris sur lequel j’avois fondé de grandes esperances, mais j’ai eté bien malheureux depuis huit mois, malheureux par un sentiment plus connu dans le pais que vous avés quitté que dans celui que vous habités maintenant. L’amitié et les allarmes qu’elle cause ne sont pas la maladie regnante des monarchies, des cours et des capitales, mais vous aves dejà dit que tout [subit] des exceptions. Il n’en est point cependant aux sentimens d’estime, de considération et d’attachement que je vous ai voués.

le Mis de Chastellux

